Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments that it would not have been obvious to modify Kemp to arrive at the above-quoted features because doing so would change the principle of operation of Kemp’s device, it is not persuasive. In the teachings of Kemp, it is an object of the present invention to provide an opaque article having clearly visible indicia (col. 1, lines 49-51). In addition, the present invention is to provide an opaque article indicia thereon that is in strong contrast to the background (col. 1, lines 52-54). However, clearly visible indicia of the opaque article are the focus of the teachings of Kemp. In other words, the main purposes of the teachings of Kemp is to have the opaque article having clearly visible indicia. Just like Kemp discloses that it is a further object of the present invention to provide a tire (including its sidewall) having clearly visible indicia (col. 1, lines 62-65).     
Applicant presents only arguments directed to new features of the un-entered amended claims. Thus the remarks are not addressed at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742